Title: From James Madison to James Monroe, 20 March 1807
From: Madison, James
To: Monroe, James,Pinkney, William



Gentlemen,
Department of State March l8th. 1807.

Your dispatch of Jany. 3d. with the Treaty signed Decr 31 with the British Commissioners, were safely delivered on the 15th. inst.  Your letter of Decr. 27, notifying the approach of that event, had been previously received, in time to be included in a communication of the President to Congress then in Session.  A copy of the instrument in its actual form, with the declaration of the British Commissioners on signing it, was received by Mr Erskine on the day of the adjournment of Congress, and communicated by him to the Executive.
The observations relating to the whole subject as it is now presented, with such instructions in detail as will explain the views of the President, will be prepared with as little delay as possible, and transmitted by Mr Purviance, who holds himself in readiness to be the bearer.
For the present I am charged by the President to refer you to my letter of Feby. 3d., and to signify his desire that the negotiation may proceed in the form therein stated, but without being brought to an absolute conclusion until further instructions shall arrive.
You will conform also to the views of the President in forbearing to enter into any Conventional arrangements with the British Government which shall embrace a trade or intercourse of its subjects with the Indian tribes within any part of the Territories westward of the Mississippi, under the authority of the United States.  Considerations derived from a recent knowledge of the state of the aboriginal inhabitants of that extensive region, irresistably oppose the admission of foreign traders into it.
I have only to add that a proclamation will immediately issue, suspending the non-importation measure, until the next Session of Congress.  This will be a sufficient evidence to the British Government of the conciliatory sentiments of the President, and of his sincere desire, that no circumstance whatever may obstruct the prosecution of experiments for putting an end to differences, which ought no longer to exist, between two nations having so many motives to establish and cherish mutual friendship.  I have the honor to remain with great respect & Consideration Gentlemen, your most Obt. Set.

James Madison

